Citation Nr: 1043583	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a left hip disability, to 
include bursitis, claimed as secondary to service-connected left 
knee laceration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 Regional Office (RO) in Winston-Salem, 
North Carolina rating decision, which denied the claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in August 2010.  A transcript of the hearing has been 
reviewed and associated with the claims file.


FINDING OF FACT

A left hip disability, to include bursitis, was not initially 
manifested during service or within one year of service and was 
not proximately caused by the Veteran's service-connected left 
knee disability, or other incident of service.


CONCLUSION OF LAW

Service connection for a left hip disability, to include 
bursitis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

VCAA letter dated in July 2006 and October 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 
at 187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the claim.  
The letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

The letters also explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced additional outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In 
this case, the Board notes that the Veteran was provided VA 
examinations in November 2006 and October 2008.  The examiners 
considered the Veteran's claims of having a left hip disability 
caused by an in-service left knee injury; however the examiners 
were unable to link any current left hip disability to the 
Veteran's service.  As will be discussed in greater detail below, 
the examiners' opinions were based on review of the claims file 
and/or available medical records, the Veteran's reported history, 
his current symptoms, and a physical examination.  The Board, 
therefore, finds the VA examination reports to be thorough, 
complete, and sufficient upon which to base a decision with 
respect to the Veteran's claim for service connection.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).

The Board recognizes that the VA examinations were intended to 
clarify the relationship, if any between his left hip disability 
and his service-connected left knee disability, and that no 
opinion was offered as to the possibility of a direct 
relationship between a left hip disability and service.  
Therefore, the Board has considered whether further clarification 
through subsequent VA examination or another opinion is 
necessary.  However, as will be discussed below, the Veteran has 
never asserted a direct relationship between this disability and 
his military service.  Rather, he has only claimed that the 
disability developed secondary to his July 1968 left knee injury, 
and there is no evidence otherwise suggesting a direct 
relationship between the claimed disability and service.  The 
Board observes that the June 2007 VA examination report notes 
that the Veteran incurred a left hip disability at the same time 
as the in-service left knee laceration.  However, the Veteran's 
myriad other statements make clear that his left hip problems 
began multiple years after service and he believes the problems 
to be a result of an IT band injury suffered as a result of the 
July 1968 in-service left knee laceration.  Thus, as there is no 
lay evidence of a left hip disability in service or for many 
years thereafter, and there is no competent medical opinion of 
record asserting a link between the left hip disability and his 
military service, the Board finds that the criteria for obtaining 
a medical opinion or examination on the issue of direct service 
connection are not met, and that a remand for another examination 
or opinion is not necessary.  See Robinson v. Mansfield, 21 Vet. 
App. 545 (2008) (holding that the Board is not obligated to 
investigate all possible theories of entitlement, but rather, 
only as to those theories for which the evidence is sufficient to 
reach the low threshold necessary to trigger the duty to assist 
as contemplated by McLendon.)

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease, to include arthritis, becomes manifest to 
a degree of 10 percent within one year of the Veteran's discharge 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the Veteran's period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, 
the Veteran has been diagnosed with left hip bursitis and 
iliotibial band syndrome, but not arthritis of the left hip.  As 
such, service connection on a presumptive basis is not warranted. 
 
To establish a right to compensation for a present disability on 
a direct basis, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

Service connection may also be established for any disability 
which is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (2010).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Id.  

The Board observes that the provisions of 38 C.F.R. § 3.310 were 
amended effective as of October 20, 2006, during the pendency of 
the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by service-
connected one is judged.  Although the VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the Veteran 
to establish a pre-aggravation baseline level of disability for 
the non-service connected disability before an award of service 
connection based on aggravation may be made.  This had not been 
the VA's practice and thus suggests that the recent change 
amounts to a substantive change in the regulation.  For this 
reason and as the Veteran's claim was pending before the 
regulatory change was made, the Board will consider his claim 
under the prior version of 38 C.F.R. § 3.310 as it is more 
favorable to the Veteran.

The Veteran claims that his current left hip disability was 
caused by an overly tight IT band as a result of a July 1968 left 
knee laceration that the Veteran asserts included an injury to 
the IT band that required surgery and resulted in the IT band 
being permanently shortened.

The Veteran's service treatment records indicate that in late 
July 1968 he sustained a laceration to the outside portion of his 
left leg near the knee cap.  The Veteran had five (5) sutures put 
in the leg to close the cut and was instructed to return to the 
dispensary in 6 to 10 days to have the sutures removed.  At that 
time, the Veteran received a temporary physical profile, with no 
crawling, stooping, running, prolonged standing or marching for 3 
weeks.  One week after the injury, the Veteran returned and had 
all but 2 stitches removed and a sterile dressing applied.  In 
October 1968, the Veteran was seen for complaints of pain in the 
scar site of the left leg laceration.  On examination, the 
Veteran had a well-healed scar, with no effusion or evidence of 
infection.  During his October 1969 separation examination, the 
Veteran had normal lower extremities and a normal physical 
profile.

After service, in October 2001 the Veteran complained of 
increasing left knee pain over the previous 4 to 5 months.  In 
December 2001 he was afforded a VA examination for his left knee.  
At that time, the Veteran had a barely visible 1.5 inch scar just 
posterior to the lateral aspect of the left patella.  There was 
no subcutaneous tissue loss, swelling, tenderness, or deformity.  
The Veteran had a normal gait.  In January 2002 the Veteran 
reported that he walked for exercise and did not complain of any 
left hip problems.

In June 2005, the Veteran complained of left knee pain.  The 
Veteran reported that he originally injured his left knee in 1968 
in service, when part of a fan broke off and sheared two (2) 
inches of tissue off the lateral knee.  On examination, the 
Veteran had tenderness to Gerdy's tubercle and up along the 
iliotibial (IT) band to the greater trochanter.  The treatment 
provider opined that the pain was from probable chronic IT band 
inflammation (stemming from the 1968 injury).  In July 2005 the 
Veteran was assessed with IT band syndrome and received a steroid 
injection in the left hip.  In August 2005 the Veteran reported 
having had pain in his left knee from 1968, after a piece of a 
fan dislodged and gouged him in the leg around the site of his IT 
band where it crosses over the knee joint.  The Veteran stated 
that he had developed left hip pain over the previous 1.5 years 
and that the pain was increasing.  In September 2005, the Veteran 
reported an in-service traumatic IT laceration from an industrial 
fan in service and was diagnosed with IT band syndrome and 
chronic lateral extraarticular knee pain secondary to trauma.  In 
March 2006 the Veteran was diagnosed with IT band syndrome and 
greater trochanteric bursitis.  The Veteran also received 
intermittent physical therapy and steroid injections during this 
period.

In November 2006, the Veteran was afforded a VA examination.  The 
examiner noted review of the medical records.  At that time, the 
Veteran reported a 1.5 year history of left hip pain with no 
prior injury.  On examination, the Veteran had a normal gait, 
with no evidence of abnormal weight bearing.  The examiner 
diagnosed left hip bursitis and opined that it did not appear 
that the Veteran's left hip bursitis was secondary to the left 
hip condition because there was no chronic gait abnormality or 
leg length discrepancy to account for the additional stress on 
the left hip.  Contemporaneous x-rays of the left hip were 
normal.

The Veteran was afforded a VA examination in June 2007 for his 
left knee disability.  The examiner noted review of the medical 
records.  The Veteran reported sustaining a left knee laceration 
in service, with no surgery other than sutures.  The Veteran 
reported that he had also hurt his hip at that time.  On 
examination, the Veteran had an antalgic gait, but without 
evidence of abnormal weight bearing.  

In May 2008, the Veteran reported that the 1968 injury to the 
left knee resulted in 2 months of incapacitation as a result of 
the injury.  The treatment provider assessed chronic pain due to 
tight IT band on the left with greater trochanteric bursitis and 
bursitis under the IT tract to the left.

The Veteran was afforded an additional VA examination in October 
2008.  The examiner reviewed the Veteran's claims file.  The 
examiner discussed the Veteran's July 1968 injury to his left 
lateral knee and his subsequent treatment with 5 stitches.  The 
Veteran reported radiating pain from the left knee up to the left 
hip.  The Veteran reported that he had been told by medical 
professionals that his left IT band was divided and that it was 
now too short.  The Veteran was diagnosed with daily radiating 
pain from the left knee to the left hip, but the examiner was 
unable to link the problem to the Veteran's service-connected 
left knee disability.  In addition, the examiner diagnosed a 
questionable severed left IT band, but concluded that it was less 
likely than not caused by his in-service left knee laceration.  
In that regard, the examiner noted that the Veteran's left 
lateral knee laceration appeared very superficial and required 
only 5 stitches.  The same examiner also performed a VA 
examination for the Veteran's scar to his left knee.  The 
examiner found that the scar on the left lateral knee was 4 cm in 
length and 1.7 cm in width.  The scar was superficial and stable 
with a depression of 1 mm.  The examiner noted that there was no 
tissue loss.  The examiner diagnosed post laceration, left 
lateral knee, with no muscle injury or damage.  The examiner 
concluded that the Veteran's current reports of radiating pain 
into his left thigh and hip was less likely as not caused by his 
left knee laceration because the laceration seemed to have been 
very superficial and required 5 stitches.  Thus, the examiner did 
not see how that type of laceration could cause the pain that the 
Veteran was describing.

Service connection for residuals of a laceration of the left knee 
is in effect, from February 2001.  As noted above, the Veteran 
contends that his left hip disability was proximately caused by 
his in-service left knee injury, specifically from an injury to 
the IT band.  The Board has considered, therefore, whether the 
Veteran's current left hip bursitis and IT band syndrome is 
proximately due to or the result of his service-connected left 
knee disability.  Based on the evidence of record, the Board 
concludes it is not.

The Board finds the opinions expressed in the November 2006 VA 
examiner's report to be credible and probative.  The report was 
based on an interview of the Veteran, his reported medical 
history, appropriate diagnostic testing, and physical 
examination.  Further, a complete and through rationale is 
provided for the opinions rendered.  As noted, the examining 
physician found that the Veteran did not have an abnormal gait, 
leg length discrepancy, or other problem stemming from the 
service-connected left knee disability that could cause the left 
hip disability.  The examiner's conclusion is fully explained and 
consistent with the evidence of record.  In that regard, the 
Board specifically finds that the November 2006 examiner's 
opinion contemplated and rejected both that the Veteran's left 
hip disability was caused by his left knee disability or had been 
permanently aggravated by the same.  The examiner's notation that 
the Veteran's left hip disability was not secondary to the above 
clearly contemplated both causation and aggravation.

Similarly, the Board finds the opinions expressed in the October 
2008 VA examiner's reports to be credible and probative.  The 
reports were based on a review of the claims file, interview of 
the Veteran, his reported medical history, appropriate diagnostic 
testing, and physical examination.  Further, a complete and 
through rationale is provided for the opinions rendered.  As 
noted, the examining physician concluded that it was less likely 
than not that the Veteran's questionable severed left IT band was 
related to the laceration of his left lateral knee in 1968 
because the wound was very superficial and required only five 
stitches.  The examiner's conclusion is fully explained and 
consistent with the evidence of record.  Moreover, the second 
October 2008 VA examination report concluded that the July 1968 
left knee laceration did not result in muscle injury and that the 
Veteran's laceration had been merely superficial in nature.

Thus, read in conjunction the VA examination reports document 
that the Veteran did not have an injury to the IT band as a 
result of the July 1968 left knee laceration, the current 
questionable left IT band was not related to the July 1968 left 
knee injury, and that the left knee injury did not otherwise 
cause or aggravate the Veteran's current left hip disability.

The Board has considered the Veteran's reports that his left IT 
band was injured in the July 1968 accident, that he underwent 
surgery to repair the IT band, that he was told thereafter that 
the repair had rendered the IT band permanently shortened, and 
that he was incapacitated for two months recovering from the 
accident.  Initially, the Board notes that a lay person generally 
is competent to report physical symptoms and other evidence of 
symptomatology, such as undergoing surgery on the left knee, as 
well as pain and tightness in the left knee and left hip, but not 
competent to make complex medical diagnoses, to include linking a 
physical symptom like hip pain to a prior left knee injury.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis of 
a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions); see also 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that the Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).  

The above notwithstanding, the Board has "the authority to 
discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
Veteran's current statements as to the circumstances of his in-
service injuries and continuity of left hip problems are 
inconsistent with the objective medical record and the Veteran's 
own contemporaneous (and subsequent) statements.  

The Board finds the Veteran's representations that his IT band 
was damaged in the July 1968 accident, that he subsequently 
underwent surgery to repair the IT band, and that he required two 
months to recover from the injury and surgery less than credible.  
In that regard, the Board notes that the service treatment 
records clearly establish that the Veteran's left knee laceration 
was superficial in nature and required only five stitches in the 
dispensary on the day of the injury.  The Veteran was released to 
his unit with a temporary physical profile for three weeks 
limiting his use of the left knee.  One week after the injury, 
the Veteran returned to the dispensary where all but two of the 
stitches were removed and a sterile dressing was applied.  In 
August 1968 the Veteran was treated for an infection of the left 
knee laceration suture.  The next evidence of treatment was in 
mid-October 1968, when the Veteran complained of a painful scar, 
but on examination the scar was noted to be well healed without 
effusion or evidence of infection.  In October 1969, the Veteran 
reported that he was in good health and denied any joint 
problems.  The Veteran reported his left knee injury, but the 
examining medical professional noted that the Veteran had made a 
full recovery.  Thus, the evidence shows that the Veteran had a 
laceration of the left knee that was repaired in the dispensary 
with five stitches, that the Veteran subsequently suffered an 
infection to the suture site, but that two months later the scar 
was well healed and without infection.  There is no indication of 
damage to the IT band or other internal structure.  There is no 
evidence of surgery or other medical procedure to repair the IT 
band.  Rather, the evidence indicates that the Veteran required 
five sutures to close the left knee laceration, that he 
subsequently developed an infection at the suture site, but that 
he recovered shortly thereafter with antibiotics.  Nothing in the 
service treatment records indicates an injury to or surgery or 
other procedure on the IT band.

The Board also has considered the case of Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the 
Board cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
However, this is not a case in which the record is merely silent 
regarding whether he experienced injury or complaints in service.  
Rather, the service treatment records clearly document the nature 
of and treatment for the Veteran's July 1968 left knee 
laceration.  These records rebut the Veteran's claim of injury to 
the IT band and surgery on the IT band.

Significantly, after examining the service treatment records, the 
October 2008 VA examiner specifically considered whether there 
was evidence of muscle, nerve, or vascular damage associated with 
the July 1968 left knee laceration.  The examiner concluded that 
there was no evidence of muscle, nerve, or vascular damage.  
Instead, the examiner found that the injury merely was 
superficial in nature.

In short, the Board gives greater credence and weight to the 
contemporaneous medical records filed in this matter and the 
conclusions of a qualified medical professional based on his 
review of the service treatment records and examination of the 
Veteran than to the Veteran's recent assertions of an IT band 
injury, which were made in support of his claim.  Regardless of 
whether the Veteran is purposely mischaracterizing the events in 
service or unintentionally doing so, the ultimate conclusion is 
that his current statements regarding an IT band injury and 
surgery to the IT band in service are simply not credible 
evidence.  As discussed above, there are objective documents and 
the October 2008 VA medical examiner's opinion that refute his 
claim of suffering in-service IT band injury and surgery to the 
IT band.  Because of the inconsistency, the Board finds that the 
Veteran's allegations have no probative value.

The Board also has considered the multiple VA treatment records 
documenting an in-service injury to the IT band and attributing 
his current left hip disability to the in-service IT band injury.  
The conclusions of the VA treatment providers appear to have been 
based solely on the Veteran's representations as to the nature of 
his in-service left knee laceration.  None of the treatment 
providers reference specific diagnostic or physical examination 
findings to support their conclusion that the Veteran incurred an 
IT band injury in service.  Indeed, none of the records provide 
any basis for concluding that the Veteran incurred an in-service 
IT band injury, other than the Veteran's representations.  While 
the evidence might show a current IT band disability, the 
treatment providers have provided no rationale for concluding 
that any current IT band disability is related to the July 1968 
left knee laceration or other incident of service.  Moreover, as 
discussed above, the contemporaneous evidence of record 
establishes that the Veteran did not suffer an injury to the IT 
band as a result of the July 1968 left knee laceration.  In 
addition, the only treatment professional that noted examination 
of the Veteran's service treatment records, the October 2008 VA 
examiner, specifically concluded that the Veteran did not incur 
muscle or other internal damage as a result of the July 1968 
laceration.  Accordingly, the various VA medical records linking 
any current IT band injury to the July 1968 left knee laceration 
are based on incorrect factual premises and, therefore, may not 
support service-connection here.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005) (holding that the Board may reject a medical 
opinion that is based on facts provided by the Veteran that have 
been found to be inaccurate or that are contradicted by other 
facts of record).

In conclusion, the examiners rendering the November 2006 and 
October 2008 VA medical opinions clearly reviewed the Veteran's 
medical history, interviewed the Veteran, and offered a detailed 
rationale for their opinions.  These opinions concluded that the 
Veteran's current left hip disability was unrelated to his 
service-connected left knee disability and that the Veteran did 
not incur an IT band injury as a result of his July 1968 left 
knee laceration, respectively.  The Veteran's representations of 
an IT band injury as a result of the July 1968 left knee 
laceration are refuted by the record.  Moreover, as discussed, 
the other attributions by medical professionals of an IT band 
injury incurrence as a result of the July 1968 left knee 
laceration were based on incorrect factual premises and are 
afforded little probative weight.  Thus, the Board finds the 
November 2006 and October 2008 opinions to be competent and the 
most persuasive of record.  As such, service connection cannot be 
granted for the claimed disability. 

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).  The appeal must therefore be denied. 


ORDER

Entitlement to service connection for a left hip disability, to 
include bursitis, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


